[J-36-2022]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,             :   No. 29 EAP 2021
                                           :
                     Appellee              :   Appeal from the Judgment of
                                           :   Superior Court entered on April 1,
                                           :   2021 at No. 667 EDA 2020 affirming
              v.                           :   the judgment entered on January
                                           :   27, 2020 in the Court of Common
                                           :   Pleas, Philadelphia County, Criminal
 DANTE BROWN,                              :   Division, at No. CP-51-CR-0006326-
                                           :   2017.
                     Appellant             :
                                           :   ARGUED: May 18, 2022


                                    ORDER


PER CURIAM
      AND NOW, this 24th day of May, 2022, the appeal is DISMISSED as having been

improvidently granted.